PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Baker Botts L.L.P./Lyft 
1001 Page Mill Road Building One 
Suite 200 
Palo Alto, CA 94304-1007

In re Application of: Gil ARDITI 
Serial No.: 15851078          
Filed: December 21, 2017 
Docket: 083201.0146 
Title: PERSONALIZED RIDE EXPERIENCE BASED ON REAL-TIME SIGNALS
::::::

DECISION ON REQUEST FOR SUSPENSION OF EXAMINATION UNDER 37 C.F.R. § 1.103(a)




This is a decision on the request for suspension of examination, filed on 12 November 2021, under 37 C.F.R. §1.103(a).

The petition is DISMISSED. 

A grantable petition for suspension of action by the Office for cause under 37 CFR § 1.103(a) must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include:
(A) be presented as a separate paper; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) be accompanied by the petition fee set forth in 37 CFR 1.17(g); 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
and 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) present good and sufficient reasons why the suspension is necessary.

The petition filed on 12 November 2021 includes a request for suspension of action for six-months and the required fee set forth in § 1.17(g), as well as a description of the “good and sufficient” cause for the requested suspension.  

It is a long-standing practice in the USPTO to grant requests for suspension of action in pending applications for a “good and sufficient” showing which include for example: awaiting court proceedings (in the instant or related applications) that will impact prosecution; time to correct inventor ship and/or priority claims; an imminent USPTO policy or procedure change that will impact prosecution; etc.  MPEP 709 (A) provides a representative example that indicates a “petition for suspension of action to allow Applicant time to submit <an information disclosure statement> will be denied as failing to present good and sufficient reasons”.

The reason for requesting suspension proffered in the petition: the application “disruption caused by the global COVID-19 pandemic”.  Specifically, the petition states “Applicant’s business, operations and financial performance have been negatively impacted by the ongoing COVID-19 pandemic and related public health responses, such as travel restrictions and shelter-in-place orders.  The pandemic and these related responses continue to evolve and have caused, and are expected to continue to cause, decreased demand for our platform relative to pre-COVID-19 demand, disruptions in global supply chains, and significant volatility and disruption of financial markets.”

However, the reason stated in the instant petition does meet the “good and sufficient” standard that would appear to directly affect Petitioner and prosecution or to cause a delay in the advancement of the prosecution of the instant application.  Further, it is noted that no support regarding how Covid has impacted Applicant’s ability to prosecute the application nor evidence of Applicant’s stated “disruption” caused by the pandemic has been provided.

 
CONCLUSION

As such, the petition is DISMISSED, for the reasons stated above.  

The application is being forwarded to the Examiner for consideration and action on the merits.

Any inquiry concerning this decision should be directed to the undersigned whose telephone number is (571) 272-3595. 

                                                             
____/Brian Johnson/___________
Brian Johnson
Technology Center 2100
Computer Architecture and Software